—Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Correctional Services, dated November 26, 1991, which affirmed a determination of a Hearing Officer dated September 16, 1991, after a Tier III superintendent’s hearing, finding the peti*424tioner guilty of violations of institutional rules and imposing penalties.
Adjudged that the determination is confirmed and the proceeding is dismissed, without costs or disbursements (see, Matter of Mays v Coughlin, 205 AD2d 633; see also, Matter of Linz v Sullivan, 150 AD2d 690, 692). Mangano, P. J., Thompson, Sullivan and Miller, JJ., concur.